Fourth Court of Appeals
                               San Antonio, Texas
                                    December 4, 2019

                                  No. 04-19-00771-CV

   Kent HOFFMAN, Susan Hoffman Binieck, E. Peter Hoffman, Jr. and Marni H. Cooney;
  Tianpeng Gu, Xiangrui Kong, Yujie Pan, Dan He, LFF Management L.P., Yu Min Chen, Ya
                    Miin Chen, Chi & Xiao Ltd., J. Liu Property, LLC.,
                                        Appellants

                                           v.

 Andrew M. THOMSON, CDG Peeler Family Limited Partnership, Cynthia l. Littlefield, The
  Dick Family Irrevocable Trust, Gordon G. Thomson, Jane Elizabeth Erzen, Larry Wayne
                   Mccarty, Linda M. Ball, Michael David Dick, et al.,
                                       Appellees

              From the 343rd Judicial District Court, McMullen County, Texas
             Trial Court No. M-17-0008-CV-C, Consolidated M-17-0034-CV-B
                       Honorable Janna K. Whatley, Judge Presiding


                                     ORDER
     Extension of Time to File the Clerk’s Record is hereby NOTED. Time is extended until
December 6, 2019.

      It is so ORDERED on December 4, 2019.

                                                             PER CURIAM

      ATTESTED TO: _______________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT